DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 4 October 2021, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-15, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The specification does not contain a coherent embodiment that describes the entire combination of claimed elements along with the interconnections and interrelations between them. The specification does not have a coherent description of the set of operations corresponding to the claim limitations. At most, some of the individual image processing operations recited in the individual elements can be found in disparate sections of the specification. However, the specification fails to disclose the claimed elements in relation to the other claimed elements or interconnected with one another in the way claimed.
In claims 1, 3-9, 11-15, and 20-22, “inputting a partial texture image obtained to a neural network, obtaining predicted entire texture image that is output by the neural network, wherein the predicted entire texture image comprises an area corresponding to the inputted partial texture image and another area predicted and filled by the neural network” is supported by Figs. 3-S1002-S1004 and ¶¶0063-0068. Whereas, the specification supports “training the neural network, wherein a plurality of partial texture images are defined as an input portion of the neural network, and an entire texture image is defined as an output portion of the neural network for training, and as soon as training results are stable, the neural network is gained, wherein the plurality of partial texture images and the entire texture image belong to a same biometric feature” at ¶0048. However, the specification does not disclose an interconnection of the features of ¶¶0063-0068 with ¶0048 in one combined system or process in order to show possession of the invention. 	
It is not enough to demonstrate possession of the claimed embodiment though the suggestion of possibilities. While the specification uses terms like “can be” to describe possible uses of some elements, the text simply fails to demonstrate that applicant possessed the invention now being claimed because there is no description of those elements working together to perform the functions required by the claim. In short, there is not guidance from the specification that reasonably conveys to one skilled in the art that the application had possession of the claimed invention recited in claims 1, 3-9, 11-15, and 20-22 because nowhere can any cohesive link between the elements that were discussed above be found. Therefore, claims 1, 3-9, 11-15, and 20-22 fail to satisfy the written description requirement. To overcome this rejection, it is highly recommended for the applicant to rewrite the claims that would be coherent with the specification resolving the foregoing issues under 35 U.S.C. 112(a).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN W LEE/Primary Examiner, Art Unit 2664